Common rules for the allocation of slots at Community airports (debate)
The next item is the report by Mr Costa, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EEC) No 95/93 on common rules for the allocation of slots at Community airports - C6-0097/2009 -.
Mr President, Mr Tajani, ladies and gentlemen, I have the pleasure of opening this debate with a conclusion, so to speak, by recommending at this time that the House adopt the amendment tabled by myself and all the group representatives within the committee, to conclude this report at first reading and thus obtain approval for the regulation.
We do so with a great sense of responsibility. I think Vice-President Tajani will agree that the way in which we have tried to respond to an objective need and difficulty of the airlines at the moment - allowing them to retain their time slots even if they do not use them during the summer season this year - is a necessary, but very rough measure, a measure that needs refining.
It needs to be refined because we have seen, in the brief time that discussion has been allowed on this, that there are different interests, all of which are absolutely legitimate, among the airlines, that there are companies waiting to replace others, where the first are unable to meet their commitments, that there are now distinct interests among airlines and airports, something that did not happen only a short time ago, and above all that there are the interests of passengers, most importantly those served by airports and airlines in the outermost regions, who would be at greater risk should the choice of retaining or abolishing slots depend solely on their profitability for the companies concerned.
These are all issues that we have been able to touch on very quickly, but which we have laid on the table. Essentially, we also felt we had to deal with the basic problem, that of considering slots, as we ought to, as public goods that can be allocated or granted to private operators such as airlines and airports, but cannot be transferred as property.
This is a very sensitive topic and one that I believe we will have to revisit. I have to say that the reason, or worthy compromise, if you will, that lies behind our swift adoption of the proposal in the forms to be presented here is in fact in this, it is in being sure that the Commission will honour its commitment to return to this subject in a more thought-out, in-depth way, to tackle once and for all what is a crucial issue not only for overcoming the current crisis, but also for completing the process of restructuring and liberalising the global air market, and for building a better air market within Europe.
That is why, combining current requirements with longer-term needs, I feel able to recommend that this report be adopted.
I, too, in the 20 seconds I have left, Mr President, will take advantage of this last-day-of-school atmosphere to thank my classmates and those with whom I have had occasion to work over the last ten years, since I now have the great pleasure of ending my final day in Strasbourg with my last but by no means least contribution.
Thank you, Mr Costa, and congratulations on your fine work. Your name is linked to a series of important reports and your effort has therefore played a role in Parliament's recent history.
Mr President, honourable Members, once again, as a former Member of this House, I would like to thank the Committee on Transport and Tourism and its chairman for their productive work when I was an MEP and for the cooperation they have shown me since I had the honour to be appointed, and endorsed by Parliament, as European Commissioner for Transport. This fruitful partnership, ladies and gentlemen, can be seen again today, and so I must thank Parliament once more, especially the transport committee, chaired by Mr Costa, for the speed with which they have handled the European Commission's proposal on slots.
A series of events - the economic crisis, the financial crisis, the new type A flu virus - is further aggravating the situation in the air transport industry, and this situation demonstrates just how urgent and indispensable support measures are, not only for the airlines, but also their employees.
In light of this, I share Mr Costa's concern. The Commission proposal is not a definitive solution. It is perhaps a proposal intended to address an emergency, but which will then need to be re-examined in detail in order to redesign the whole system; in fact on 15 April, in response to Mr Costa's concerns and comments, I informed him, as the committee chairman, that the Commission Directorate-General for Energy and Transport is already preparing to present a proposal as soon as possible to revise the regulation.
The rule on the use of slots has already been suspended twice in the past in order to tackle crises. It is a global response to a global crisis, a response that clearly does not affect one or two Member States but affects the air transport system of the entire European Union and, in the most serious of circumstances - the attacks of 11 September and the SARS (Severe Acute Respiratory Syndrome) crisis - similar measures were taken. The crisis hitting the air transport industry today is probably more serious than those, and as yet we have no indication as to when we will start to see improvements.
The reality is that traffic is in continual decline. Suspending the 'use it or lose it' rule for the summer season will benefit all companies, European or otherwise, without any discrimination, as the IATA and many non-European companies have pointed out, moreover. I am sure that this measure, which will be for a limited period and is an exception - the suspension will in fact be in force from 29 March to 26 October this year to then allow slots to be retained for the summer season of the following year - will give some breathing space to all companies, allowing them to address the drop in demand.
It will also prevent paradoxical situations such as the current case where companies are forced to fly empty planes so as not to lose their slots, something I consider to be wholly unacceptable, not least from an environmental perspective, as well as detrimental for the airline's finances - and we know than when a business is in difficulty, so are its employees.
I am convinced that this measure is necessary and urgent, and so I cannot fail to support the compromise reached between Parliament and the Council, which will enable the proposal to be adopted immediately. For this reason I would again like to thank the chairman of the transport committee, and Parliament as a whole.
Mr President, Mr Tajani, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats supports the one-off suspension of the 80% minimum usage rule for the take-off and landing rights at airports granted to airlines for the 2010 summer flight programme and thanks the rapporteur, Mr Costa, for his speedy and effective handling of this dossier.
The suspension now makes it possible for airlines to scrap flights in line with falling demand beyond the planned minimum usage without losing their take-off and landing rights for the next season. In my opinion, this is justified as a one-off, for one period, as the Vice-President said, because there has been an unforeseeable collapse in passenger numbers due to the international financial and economic crisis and because airlines cannot yet predict how passenger numbers will develop in the future. The suspension also helps to protect the environment, as airlines might otherwise feel obliged to fly half-empty aircraft just to keep their slots.
Mr President, Mr Vice-President, at the outset the PPE-DE Group rejected the regulation also proposed by you of empowering the Commission, without genuine codecision on the part of Parliament, to demand the suspension of the rule simply in the comitology procedure. We believe that, if you intend to make such a proposal for the winter flight plan, Parliament will have to examine it carefully, because we would have to consider the interests of the many different types of airlines as well as the interests of airports and passengers more carefully. It is 'yes' to a one-off suspension but 'no' to the possibility of extension without the involvement of Parliament.
In all honesty, I believe that, with swine flu appearing not to be as virulent as first feared, airlines will ultimately have to be able to anticipate what possible passenger numbers and relations to expect over the coming years. We must expect airlines to submit realistic plans so that airports have the opportunity to offer unused slots to other airlines. It must be in our interests that airports be able to use their capacities in the best interests of their customers, the passengers. I have one other comment on the new, fundamental revision of the Slots Directive. I believe that the slots belong to the public and not to the airports or the airlines, and that is why we must pay particular attention to this in the future.
Mr President, ladies and gentlemen, as this debate, this plenary session and my parliamentary activity draw to a close, allow me to extend my sincerest thanks to my colleagues on the Committee on Transport and Tourism and in the secretariat of the Committee on Transport and Tourism, as well as the chairman of the Committee on Transport and Tourism and the Vice-President of the Commission and his entire DG TREN team. We have spent the last five years working together in the interests of the citizens of the European Union. I will keep my fingers crossed for you that the next five years will bring more of the same. The Committee on Transport and Tourism is an important committee, and I thank you for your excellent cooperation.
Thank you, Mr Jarzembowski, and I wish you good fortune and happiness for the coming years and your future endeavours.
on behalf of the PSE Group. - Mr President, I would like to thank our chair, Paolo Costa, not only for producing this report but also for his work as chair of the committee over the past parliamentary period. We are very indebted to his hard work.
This report is a microcosm of Paolo Costa's work, because it is a report that clearly shows that the wisdom of Solomon, allied to the diplomatic skills of the United Nations, is often needed when dealing with such technical details like 'use it or lose it on the slot'. Our chair has been a very good Solomon and a very good United Nations diplomat during his time.
But yet again the civil aviation industry has demonstrated its ability to be disunited on this important issue, with big airlines clamouring for a suspension while low-cost airlines and airports are demanding no suspension. What concerns me is that the big airlines, backed up by their various alliances, will not be satisfied with one suspension but will demand others and, knowing the unhealthy, undemocratic influence that some of them have both in this and national parliaments, I believe today is a mere start of a process, sadly not the end.
My group will support the compromise proposed by our rapporteur and endorsed by the Committee on Transport and Tourism, but I stress that this suspension, as my colleague Georg Jarzembowski often says of the 'use it or lose it' clause, is a one-off for one period and does not represent a green light for further suspensions. If the Commission feels that further suspensions are needed, then they must be made part of a revised regulation, fully involving this Parliament and fully respecting the rights of this Parliament. It is 'yes' to debate, it is 'yes' to cooperation, but it is 'no' to comitology.
I recognise the perilous state that the aviation industry and airlines in particular face. I also understand that slots are not just about take-off and landings. They have become capital collateral on airlines' financial books and our rapporteur is right when he states that this aspect needs to be revisited in the future.
Suspension of 'use it or lose it' will not affect London Heathrow, Frankfurt, Paris Charles de Gaulle or Amsterdam Schiphol, but it will affect regional airports serving those hubs, because it is those routes the airlines will suspend. What airlines need to remember is that there are other stakeholders, not just them, that will be affected by this suspension.
Because the economic situation is not good and because we recognise the nonsense of flying empty aircraft, we will support our rapporteur on this occasion, but I hope our caveats to this have been duly noted for future reference, not only in this Chamber, but by the wider aviation industry as a whole.
Finally, as the Socialist coordinator, can I thank all my team, but also my fellow coordinators from other groups for the sterling work and the cooperation that we have shared with each other during the last five years. I also extend those thanks to Commissioner Tajani and his team in the time that he has been in the Transport Commissioner's seat.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, this is the first time I have spoken in this House. It is, however, the first time because I am a new Member, and I have seen things that I do not like, that is to say Mr Costa has made a decision with his committee and then we find that there are deals going on. They may even be above board, but these deals done outside of the committee ...
They say there is democracy in Europe. I do not think so, Mr President. Democracy would mean transparency, and there has been little transparency here as regards Mr Costa, as regards citizens in the air sector, as regards people, as regards airports and as regards workers.
We are supposedly talking about liberalisation, but in fact what we are dealing with is a monopoly. I say this because of departures from Linate airport and Malpensa airport that are monopolised by Alitalia-Air France. Take Linate, which is in dire straits with 160 000 positions in difficulty. Should we leave Linate congested to allow for the Frosinone airport advocated by Undersecretary Letta? I wonder then, are all these non-services provided because Alitalia does not have the aeroplanes to cover these services and these working hours? Why, then, do we not give them to other companies that can provide a service?
Mr Costa rightly said, 'We are trying to do the best we can'. I am aware that there could well be people who do not like Mr Costa - I do - but someone must not, or they would not treat him with such disrespect.
You see, Mr President, we are currently facing... Here, Linate has 126 000 on its waiting lists, while Alitalia-Air France does not want to make these journeys. Airports have to survive too, however. They have to cut flight costs. Why, since we are talking about the public right to flight slots, do we not start to teach Alitalia, Air France and many other airlines to work?
So, in this regard, I not do not want there to be any electoral opportunism. You see, Mr President, these systems are known as 'lobbies' in Europe, whereas in Italy we call them 'economic entities', 'the mafia', 'camorra' and 'ndrangheta'.
Mr President, Mr Tajani, Mr Costa, this is going to be my final contribution to a debate at the European Parliament, after a fifteen-year stint. For me, this is, therefore, a very special contribution and one that I am making in a special debate, a debate dealing with the six-month suspension of the regulation on what are known as 'airport slots'.
Over the past few years, I have sought to promote a green transport policy in order to secure the future of the transport sector. I think that, with this report, we have succeeded in doing that. Lowering the 80% threshold to 75% would not solve our problems. Even if we lowered it, the airlines would still not consider putting a stop to the practice of flying empty planes.
Fortunately, however, the compromise we have reached provides for solutions which are, first of all, good for the environment, but which also offer some support to the aviation sector, which has been hard-hit by the economic crisis. In this dossier, I think we have to conclude that there is something wrong with the current legislation relating to airport slots. As long as these slots remain so lucrative that it pays to fly empty planes, the present legislation is not going to make any difference.
For this reason, I am pleased to see that the text indicates that any further suspension of the slot system will warrant a thoroughgoing change in the legislation. Of course, we would then need two different dossiers, so that any emergency action necessary could be taken rapidly and so that we could make sure there was enough time for a comprehensive review. I would be interested to hear Commissioner Tajani confirm whether this last supposition would be taken into account.
Mr President, I would now like to round off both this speech and my work in this Parliament. It has always been a pleasure to work with my colleagues in the Committee on Transport and Tourism and I would like to thank all my fellow Members for that and Chairman Costa, in particular, for his report, which we are currently discussing, and also for his readiness to work on a sensible compromise on airport slots.
Thank you, Mr Blokland. I also wish you good fortune and happiness in your future endeavours outside of Parliament.
(IT) Mr President, ladies and gentlemen, to me it seems entirely appropriate that the exemption from current Community law should allow airlines to retain their slots.
This exemption is proposed to tackle a crisis that is plain for all to see and which we have discussed many times. It should also be remembered that it is an exemption that can in some way, and I believe this is a positive thing, hinder the takeover by companies from third countries which, unlike Community carriers, are often able to benefit from State aid and other support, and I think this too should be considered.
For the rest, my sympathies are wholly social, and my support for this initiative should be seen in that light. I am happy to say that those who, on the other hand, are confirmed liberalists, must this time take the complete opposite approach; who knows, they may mend their ways, which I would be very pleased to see.
So, I take this opportunity - this will be my last speech this session and it is unlikely that I will be back here for the next parliamentary term - to thank everyone, those Members who without prejudice have allowed me to work with them and have thus undoubtedly given me an incomparable experience, both personally and politically.
I wish you all well, and would especially like to thank my colleagues in the Committee on Transport and Tourism, Chairman Costa, Commissioner Tajani and all the Members of this House, and I would just like to conclude with an appeal for greater transparency, which I hope the next Parliament will truly offer, because we voted for transparency regarding the situation of the stagiaires, assistants and many of our co-workers, but it unfortunately has yet to materialise. Most of all, I would emphasise what we should offer in terms - I am finishing, Mr President - of transparency regarding the work we do here, since the press coverage, especially in the majority of the Italian press, is demagogical and totally absurd.
The attendance lists should be made public, and information on the work of individual Members should be officially published by the European Parliament.
Thank you, Mr Romagnoli, and I wish you every success in your future work.
(DE) Mr President, everything of importance that needs to be said on this important text for air transport and for the people who depend on air transport, either as employees or passengers, has already been said. Just not by me. So I have deliberately chosen not to repeat what has already been said, but I would like to take this opportunity to say something about the crisis.
Mr Tajani, you pointed out that this was not the first and, unfortunately, would probably not be the last crisis in the aviation industry that we, as well as the aviation industry, would have to deal with. It is right that we react quickly in such critical situations and try to find sensible solutions. We have managed to do that. But we should not hide the fact that the crisis has also sometimes been used, is being used and will be used as a pretext to organise regulations that do not really serve the aviation industry or people but specific interests.
In the Denied Boarding Directive, with its relatively imprecise wording on the issue of 'extraordinary circumstances', we gave airlines the opportunity to interpret this notion very extensively. That is precisely what they are doing - at the expense of passengers. In this directive, we also neglected to impose fines for delays. In the last weeks and months in particular, airlines have exploited the fact they do not have to pay for delays but basically only have to grant minimum rights to passengers - again at the expense of passengers. We should not make the same mistake again.
I therefore ask that, in the next parliamentary term, you, or those who will take over this dossier, submit a proposal to change this legal text.
On another point, this is also my last day of school in this House, as it is for many fellow Members. On the first day of school you normally get a school bag. Perhaps on the last day there will also be a bag of sweets. Mr Tajani, I would like to request a 'sweet'. Please do away with the nonsense we created at that time with the regulation on liquids and security checks at airports as quickly as possible. This regulation has been of benefit to no one and has protected no one. It has only caused anger. Just because no one is brave enough and resolute enough to tell people this and to carry out this abolition, we are all still suffering under this unspeakable regulation. Please fill this school bag and do away with this nonsense.
I sincerely thank all of you with whom I have had the privilege of working in the last few years.
Thank you, Mr Rack. Rest assured the House will miss you and we wish you all the best for the future.
(FR) Mr President, I listened to Mr Boso just now, and I am not underestimating the fact that there are special cases, particularly in Italy, where it would be preferable today to see slots opened up. However, I do believe that we need to keep a cool head and recognise that the crisis is affecting the aviation sector more quickly and more profoundly than ever before. It is without doubt one of the first sectors to be affected by budget cuts - corporate budgets, in terms of business travellers, and household budgets, in terms of summer holidaymakers. The other option would have been to open up slots completely, resulting in all likelihood in a scenario where the most powerful airlines would turn their empty aeroplanes round on the best slots, would abandon the least profitable spatial-planning slots, and where the low-cost airlines, which have a different economic model, would take advantage of it to sell off a few slots.
In short, this probably would have been a redistribution of roles under the worst of circumstances. It would have had nothing to do with the real economy, with a functioning market; rather, it probably would have played a part in social dumping or in the defence of positions acquired, in the case of the most powerful airlines. That is why I believe that this moratorium is the least worst solution, provided that it is only temporary, that the events and the impact of this crisis are closely monitored, that developments are accounted for before Parliament, and that we open up the slots market while taking the time to effect a policy change and to consolidate a new European Union policy.
This is my final speech before this House. It is a great privilege, after 10 years of working in the same committee, to take the floor at what is practically the end of the parliamentary term, in one of the very last debates, and to do so among one's friends. I should like to say what a pleasure it has been for me to work with such strong and such brilliant personalities; I shall not forget the experience. This committee is an elite committee, I think it must be said. It has done remarkable work; it is a credit to the work of Parliament, it is a credit to the European Parliament. I should like to thank all of my colleagues, from all of the political groups. I do not think that I will enjoy another such rich, honest, sincere and profound political experience as this one.
I should also like to say to Mr Tajani that I congratulate him on having accepted such a difficult mandate and portfolio as transport during this term of office, and that, because patience and length of time are what make a person competent here, he deserves to have this portfolio reassigned to him under the Commission's next mandate. Ladies and gentlemen, thank you for everything.
Thank you, Mr Savary. One of the things you said about the Commission perfectly demonstrates your qualities and the effort you have made in your work in Parliament. I am sure that in the future you will have equally enriching experiences.
(PL) Mr President, I am speaking straight after Mr Rack and Mr Savary, and I would like to thank both of them for their work in the European Parliament. I do not know if this will be my last speech here. It depends on the upcoming elections.
Ladies and gentlemen, today we are discussing something which is interesting because it shows the confrontation between the absolutely fundamental interest of airlines and the interest of consumers and passengers. At a time of crisis the airlines are saving themselves by asking for these limits, just as we have said here, to be extended into next year. If we help the airlines here, and I think that would be sensible, they must not do this at the cost of passengers. A situation in which the airlines really treat this matter as a pretext and cancel flights with impunity is a very dangerous situation.
With Mr Rack I think that we should lift the restrictions on passenger pools, because this situation is becoming increasingly surrealistic and is very irritating. I would like to take the opportunity to congratulate Commissioner Tajani on his very good work.
Mr President, having heard from a number of speakers who will no longer be with us after the next election, I am hoping that the electorate in Britain will allow me to come back here for another term. This is the last time that I shall be speaking from this particular seat in the Chamber: I shall be relocated during the changes. Can I just congratulate Mr Jarzembowski in particular on the work he has done on behalf of us all in the committee, and thank Mr Tajani, and also Mr Costa for bringing this matter before us.
Debating the suspension of the 80/20 rule is very important, but it can only be a short-term measure and it must not be allowed to become part of the aviation policy in the longer term. The positives are obvious: helping carriers, especially the large national flag carriers, through the present economic downturn; also, not being able to fly empty planes to fulfil slot obligations is good for the environment. But the solution is not in this and it must not become permanent.
The current problems are linked to the present financial crash, but to claim the crisis in the aviation industry is wholly down to this would be wrong. The health of some of our flag carriers has been poor for a number of years, and they need to have a careful look at their own business models for the future. They must be viable business entities, not specially privileged organisations, and resorting to protectionist measures is not acceptable in general to me and to my colleagues.
We will, of course, support the Commission in this. But I do not support the use of simplified procedure in the future and I think it would be a good idea for us to have a hearing on the Slot Allocation Directive, perhaps in the autumn or winter when we come back. We must find measures to put in place market-based incentives for airlines and airports. In times of difficulty, efficiency and innovation need to be rewarded - I am a fan of regional airports in particular.
Lastly, let us just mention the plight of pilots: the suspension of 'use it or lose it' may well see some pilots out of a job. Speaking as a pilot myself: can the Commission please explain why the pilots' associations were not consulted in this matter, and could it also confirm that the concerns of pilots and other people working in this industry will be fully taken into account?
(PT) Mr President, Mr Tajani, ladies and gentlemen, the European Commission has adopted, as a matter of urgency, a proposal to amend Regulation (EEC) No 95/93 on the allocation of airport slots. The basic aim of this proposal is to suspend the 80/20 rule or, in other words, to prevent slots purchased previously from being auctioned off where they have not been used. This is not intended as a principle ad eternum nor as a right of ownership - as the committee chairman, Mr Costa, has just said - but as a temporary measure.
This suspension is based on an awareness that the economic crisis has led to a widespread decline in passenger and freight air traffic, with a substantial impact on national carriers and other economic sectors, therefore making this a worrying time for jobs. As a result, we have a duty not to force airlines to operate flights at significant economic and environmental cost simply to retain their slots. That is why I support the suspension of this 80/20 rule.
Having said this, I must take this opportunity to question whether this approach will be sufficient to effectively respond to the global crisis affecting this sector or whether, as I believe, the Commission should consider and propose a programme of support for this sector, so that it is stable and in a position to grow after the crisis.
We should remember that many airlines, as is the case with my country's flag carrier, having previously overcome economic crises and having consolidated financially, now find themselves in a crisis situation that will be difficult to overcome, a crisis not of their making, but from which they are suffering.
Mr President, ladies and gentlemen, this is my last speech in this legislative term and could be my last overall, depending on what the voters decide. I could not therefore let this opportunity pass without expressing my gratitude for the support and cooperation that I have always received from my fellow Members in my modest contribution to the construction of a European project and a response to the citizens.
I therefore want to express my thanks and gratitude, in this House, to you, Mr President, to Vice-President Tajani and to all my colleagues in my group. I must in particular mention those who have spoken here today - Mr Simpson and Mr Savary - and also those Members from other groups, such as the chairman of our committee, Mr Costa, with whom I have had the pleasure of working on several reports, and also Mr Jarzembowski, who I cannot miss out. He has led his group in this area of transport and has always been very cooperative, often rejecting my ideas, but telling me that he understood, and always with great elegance and a great sense of democracy.
At the very least this is what I will take home with me, in order to work on what must be good democracy: the democracy of respect for pluralism and for the pursuit of our common goals.
Thank you, Mr Fernandes. Let us hope that the Portuguese electorate appreciates your leadership as we do and, indeed, that you may be re-elected to your seat.
(RO) The allocation of slots is an issue directly linked to the insufficient capacity available at airports, especially large ones. The economic crisis and the relative decrease in traffic caused by this only serve to put off, in the short term, dealing with the real problem, namely, the difficulties created by saturating large airport hubs and the potential saturation of small airports.
It is our duty to find solutions to the problems which have occurred at the moment, but we must not lose sight of resolving the problems of the future either. Parliament has called on the European Commission to produce a coherent master plan for increasing airport capacity. A number of European airports have similar plans, but what is absolutely necessary is to coordinate them at European level as part of the single European sky initiative approved recently. I firmly believe that, as a result of setting up the European Observatory last November, this wish will come true in the near future. This plan is crucial for the sustainable development of the air transport sector, which is vital to the European economy.
The issue of slots is not only a European problem. Traffic at European airports does not only come from Europe. For this reason, a global solution needs to be found for the slots issue with the support of IATA, Eurocontrol and all the other agencies concerned in this area. This is why I believe that the recommendation made today to the Commission by Parliament to re-examine in the near future the impact of the crisis on air traffic and to review in this context Directive 95/93 is the most suitable method which we can propose at this time of uncertainty.
Without carrying out a thorough analysis, we risk damaging in an unacceptable way both the principle of competition, which is fundamental to the economy, and emerging airlines whose development still depends, unfortunately, on the 'use it or lose it' rule. The losers in this situation would primarily be passengers, something which must not happen.
(CS) Mr President, ladies and gentlemen, as we have already heard here, air transport is affected by various critical situations, including SARS and Mexican flu. At the same time, there has been a fall in passenger numbers. I would like to mention one of the factors that may be playing a part in the decrease in passenger numbers, and that is the quality and capacity of airport services, especially security checks. I have to say that they are not only undignified - for instance, taking off your shoes and walking barefoot through the security check - but also, in terms of hygiene, a liability and a health hazard. I would not be surprised if passenger numbers had declined because of fears about infection - fears which the media are currently encouraging. So I would like the European Union to have better control over the hygiene of safety checks in airports, so that it can improve the well-being, safety and comfort of passengers. As this is the last time I shall take the floor before this House, I thank you all for your cooperation and wish you every success in the future.
I also wish you happiness for the future, Mrs Škottová.
(CS) I would like to say that the current situation is marked, above all, by the gap between steadily improving technological capabilities and security measures which are making life difficult for airport passengers and staff alike. I think it is in our interests, especially in the economic crisis now making itself felt throughout the world - and probably the autumn will bring another wave of this crisis, another attack of financial insecurity - that we should do everything we can to ensure that this sector overcomes its crisis and expands. It is my opinion that those who have resources and do not put them to use are destined to go into decline. I would like the European Union to avoid such a situation, and I would like us to be at the forefront of progress where the transport sector is concerned.
Mr President, I would like to thank you and all those Members who took part in this debate regarding a temporary measure - and I would emphasise that temporary nature - in the field of air transport. Most importantly, I too would like to thank all those who are leaving Parliament for the work they have done.
(FR) I should also like to thank Mr Savary, who is no longer in the Chamber. I share his sentiment; I therefore hope to work with him again in the years to come, even if he is no longer an MEP.
(IT) I sincerely thank those Members who are leaving the House for the help they have given the Commission, for their intelligent comments and also for the criticism they have offered. Parliament should fulfil this role, and no one is more convinced of this than I am, because I believe that, without Parliament's strong input, the European institutions would be incomplete and unable to provide the best protection for citizens' interests.
For precisely that reason I would like to reassure Mr Jarzembowski, who asked me a question about the comitology procedure: the compromise, which has the Commission's full support, provides for the use of codecision procedure as regards possible renewal for the winter season. This is purely hypothetical, because, I would emphasise, the measure is a temporary one and applies for six months only. Nonetheless, any future proposal for renewal must always be preceded by an impact assessment, taking account of the effects on consumers and on competition. It will also form part of a general review of the slots regulation, to which I have made a commitment before the Council, at the request of the UK transport minister, as I have confirmed many times in this House.
It is, however, the crisis that prompts this urgent intervention. Indeed, data provided by the European Airport Association tells us that 80% of European airports have seen a reduction in traffic, in January, between 8% and 10% as regards passengers, and between 25% and 30% as regards freight. This is therefore a difficult situation. I, too, share the hope and wish expressed by certain Members that the current influenza will turn out to be less serious than it was initially believed to be. We cannot hide the fact, though, that the proposal to suspend flights from the entire European Union to a country or to areas where the epidemic first broke out was on the agenda at last week's meeting of the Council of Transport Ministers, as well as the Council of Health Ministers. There could be repercussions, therefore, but no decision was taken since the situation was not deemed serious enough. However, it is clear that there is debate in this sector; some crews have decided not to fly to areas with known cases of influenza, which has caused a further drop in air passenger numbers.
I believe that as regards passenger rights - since it is a subject highlighted by many influential Members - the main thing is to maintain connections and frequency for the benefit precisely of citizens, and then to overcome the crisis. The financial soundness and sustainability of our airlines are key parameters to safeguarding the advantages of the internal market, and thanks to the internal market passengers have access to a variety of connections, routes and prices unprecedented in Europe. I want passengers to be able to continue to enjoy this possibility of choice. As regards the regulations on supervision, we must strengthen the monitoring and application of Regulation 261. To this end, the Commission will publish - let me address this to Mr Rack - a communication on the application of the regulation in the second half of 2009. On the basis of this evaluation we will draw conclusions as to the future.
With regard to liquids, as you know, we have already published the formerly secret annex behind this, and thanks to the use of new and more effective technologies from the point of view of security, we hope to be able to review the situation before 2010. I was highly sceptical of the liquids affair when I was an MEP, I remain so today and I am working precisely in order to reach that objective. As regards the concerns expressed by other Members over certain airports that could run into problems following this measure - I refer in particular to a European airport that forms part of one of the EU's priority projects, the Malpensa airport - I can offer some information concerning airlines other than Alitalia-Air France. Let me read you some statistics: at Malpensa airport, a German airline, Lufthansa, had 8 741 slots in 2008 and on 24 March 2009 had 19 520, an increase in capacity of more than 100%. Also at Malpensa, a low-cost airline, easyJet, had 15 534 slots in 2008 and on 24 March 2009 had 22 936, a significant rise representing a 47% increase in capacity. It is also well known that the new airline Lufthansa Italia has plans, as we can read on the airline's own website, thus in the public domain, to expand its network with new flights from Milan to Rome and to the cities of Naples and Bari as well as other European cities - Barcelona, Brussels, Bucharest, Budapest, Lisbon, Madrid and Paris. I can say then with absolute certainty that this measure will not cause any harm - and I say this as European Commissioner for Transport - to an airport and European hub like Malpensa, which is included in the Union's priority projects.
I would like to conclude by thanking Parliament again for this debate, confirming what I said in my earlier speech, in reply to Mr Jarzembowski, Mr Simpson and Mr Blokland, as regards the commitment I am making today as Commissioner for Transport - and I hope to be able to do so again as future Commissioner for Transport - concerning the codecision procedure for matters relating to the issue of slots. Some of the ideas put forward, such as those included by the rapporteur in his initial amendments, deserve to be properly studied in the context of the future review of the regulation on the allocation of slots and - I repeat - the Commission staff, whom I thank again for the valuable contribution they have made in these weeks of difficult work, are willing to do this and are indeed in the process of drafting the new text. At the same time, as stipulated in the amendment we are debating today, the Commission will watch carefully to see how the air sector crisis develops and will propose measures to address this as necessary and appropriate, attaching great importance to safeguarding passenger rights. I will do this not only in the field of air transport but also in maritime, rail and bus and coach transport. This is a commitment we have made: there are legislative measures being discussed. I hope that the next parliamentary term can bring these to a conclusion, as our primary objective nonetheless remains to meet the needs of the people who elect this Parliament and who, through the consensus of this Parliament, rely on the European Commission, the Community executive.
Mr President, may I also thank you, Mr Costa, and all those Members who have taken part in this debate, for their productive cooperation. The commitment I am making is to continue to work with Members of this House and with its Committee on Transport and Tourism to ensure that the democratic institution representing European citizens can play an increasingly influential role. I hope that with the Treaty of Lisbon the next Parliament will be able to make the voice of the European people heard more clearly.
Mr President, ladies and gentlemen, I think we must simply stress three concepts. Firstly, on the issue in question, we came to a compromise, and a compromise must be respected. We know it is a compromise among institutions that keep their promises. It is a temporary measure and there will not be a second one: if there is a second measure it must be within the framework of an analysis and a more thorough proposal on slots.
Just two suggestions, which I hope may be of some use: the first is to follow closely the effects of this suspension since, clearly, it will lead to a reduction of slots and mean that some slots and therefore some lines will not be used. The choice of what to do and what not to do will be in the hands of individual companies. In future, I think it would be better to consider that, if we have to reduce this activity again, then there should be public control of that choice, rather than leaving it purely to the profitability criteria of individual businesses.
The final suggestion is that, regardless of the existence or otherwise of the crisis, the subject of slots must be addressed properly, for its own sake. Restoring slots to the concept of public goods that can be authorised for use but cannot become the property of companies is a fundamental issue, although it must be handled with great care so that it does not instead become an instrument that threatens the viability of many of the airlines that we all depend on. Thank you all again for your cooperation.
The debate is closed.
The vote will take place today at 12 noon.
It is also my last debate as President in this parliamentary term and I should like to thank you all. This debate has felt somewhat strange on account of having to say goodbye and good luck to so many colleagues. Whatever happens, it is my belief that it will take a good deal of work and time before the new arrivals achieve the standard of those leaving us now.
Written statements (Rule 142)
I am delighted that an agreement has been reached on this text to allow a freeze on flight slots during the summer season.
We needed to act quickly and effectively in the face of the major crisis that is hitting the air transport sector.
It is already the third time that, following a significant reduction in air traffic, the Union has had to use this automatic slot-renewal mechanism.
As we have recently discovered, the rule on the obligation to fill 80% of slots, while necessary for the balance of the sector, is at times removed from the reality of the market.
Having empty planes take off makes no sense from an economic or an environmental perspective.
In future, we will be able to reflect on ways of relaxing this rule while taking the situation of airports into account.
Furthermore, I am pleased to note that the compromise negotiated between Parliament and the Council calls for a full impact assessment to be carried out if the freeze on slots is renewed.
The text on which we are voting is an emergency measure, but if the situation were to continue, we would have to consider the situation not only of airlines, but also of consumers and airports.
(The sitting was suspended at 11.23 a.m. pending voting time and resumed at 12 noon)
We are about to begin a rather special vote, since, for all those who, like me, are due to leave Parliament, I think that this final moment spent together will be somewhat emotional. I am going to take advantage of the time left us by some of our fellow Members who have arrived late and are taking their seats to pay tribute to the services, which have ensured that our Tower of Babel has never come crashing down.
(Loud applause)
Thank you to Birgitte Stensballe and to all of her team; to the ushers, who make sure that the documents always arrive at the right place, at the right time; to the technicians; to the secretaries; and to the translators. Obviously, thank you to the interpreters, to whom I offer my humblest apologies. I know the stress I have caused you as President by running through items very quickly.
(Applause)
I know that you secretly hope that my record of 900 amendments voted on in one hour will never be beaten!
To conclude, I am going to let you in on a little secret, just while the last few Members take their seats. You perhaps wonder how we classify our amendments: is Amendment X, written in Latvian, closer to the original Portuguese text than Amendment Y, written in Slovenian? Who is responsible for this classification? Well, the answer is sitting next to me. It is this gentleman who has the formidable task of carrying out this semantic classification. Why entrust it to him? Quite simply because Paul Dunstan speaks 27 languages.
(Applause)
I believe that we can all be very proud of the quality and dedication of our staff.
Mr President, I rise under Rule 145 in order to make a personal statement.
Yesterday, during the debate with President Pöttering, Mr Farage - during a harangue he gave Parliament - accused me of calling him 'reactionary'. I have to say to Parliament that this is entirely true - he is a reactionary!
(Laughter)
That is as nothing compared to the comments I have had from members of his party in e-mails. I have been described by members of UKIP as a 'paedophile' and a 'big fat git'. Indeed, when I had a bomb in my office, UKIP members wrote to me, and Mr Farage put out a press release, basically saying that it was what I deserved. Recently I have had UKIP e-mails telling me that the heir to the British throne is better known as 'Big Ears'. That tells you all you need to know about the UK Independence Party.
(Applause)
Your personal statement is of course recorded, in accordance with our Rules of Procedure.
If you do not mind, ladies and gentlemen, we shall not re-open the debate.
I will give you 30 seconds, but I warn you that it will be 30 seconds only, as a gesture of goodwill, because these really are the last few moments of the parliamentary term.
Mr President, that was not a point of order and most of it was rubbish. UKIP people do not write that kind of stuff, and they do not waste their pens on the kind of person that says that kind of thing. That is absolutely outrageous.
I would inform you that it was indeed a point of order, under Rule 145 on personal statements. Mr Titley's request to take the floor before our House was fully justified.